Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 11/29/2021.

Examiner's Recommendations
The following are suggestions for the applicants to overcome the rejections in the current office action; however, an additional search would be required in order to determine allowability:
1. (Currently Amended) A method, comprising: 
receiving parameters associated with an existing network configuration, customer usage, traffic density, and a network demand;
determining , the new cell sites corresponding to sectors within a geographical region associated with the network, wherein the determining is based on the existing network configuration and customer usage; 
predicting a performance impact on the network based on the 
selecting network upgrades based on the ;
designing, on a map, a first area and a second area within the geographical region, the first area having a higher traffic density than the second area;
designing, on the map, based on the received parameters, circles around existing cell sites within the geographical region;
designing, on the map, new cell site locations outside the circles and within the first area;
predicting traffic offload of the network based on the new cell site locations; 
selecting, based on the traffic offload prediction, locations of the new cell sites; and
adjusting the received parameters based on the locations of the new cell sites, the network demand, and the predicted traffic offload.

Claim Interpretation
Method claim 1 reads as follows: 1. (Currently Amended) A method, comprising: 
receiving parameters (no weight is given to claimed "receiving", because a mere existence of "parameters" implies that they have been "received" at a certain point in time) associated with (claimed “associated with” is very broad, and can be met by any type of association; a plurality of claimed elements can be associated with each other, merely because they are, for example, mentioned in a same reference) an existing network configuration, customer usage, and a network demand;
determining candidates for recommendations ("for recommendations" is intended use language, and doesn't have patentable weight) of locations for potential new cell sites corresponding to sectors within a geographical region associated with the network (no weight is given to intended use language "for recommendations of locations for potential new cell sites corresponding to sectors within a geographical region associated with the network". Please refer to MPEP 2111.05), wherein the determining is based on the existing network configuration and customer usage;
predicting a performance impact on the network based on the recommendations for potential new cell site locations (the terms used preceding "cell sites" in the claims have all the same meaning: "candidate", "potential", "recommendations", "new"); and
selecting network upgrades (claimed "network upgrades" is very broad, and can be met by any modification of the network) based on the recommendations for potential new cell site locations, the network demand, and the predicted performance impact.
Intended use language (MPEP 2111.05): there is no positively recited step of "making recommendations"; therefore, the claim substrate has no functional relationship with intended use language "for recommendations of locations for potential new cell sites corresponding to sectors within a geographical region associated with the network". Please refer to MPEP 2111.05 "Functional and Nonfunctional Descriptive Material": “To be given patentable weight, the printed matter and associated product must be in a functional relationship"; therefore the intended use language does not have weight.

Response to Arguments
Applicants’ arguments with regards to claims and rejection analysis have been fully considered, but they are not persuasive.
Argument 1: Applicants argue that The Examiner alleges that claims 1-20 are directed to a judicial exception of an abstract idea without significantly more. The Examiner further asserts that "[t]his judicial exception is not integrated into a practical application, based on the Subject Matter Eligibility Test for Products and Processes described in the 2019 Revised Patent Subject Matter Eligibility Guidance, and MPEP 2106 (see Office Action: pg. 13). In attempting to provide a rationale for the rejection, the Examiner asserts that the "[t]he claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception...." (See Office Action: pg. 13). Applicant respectfully disagrees with the Examiner's above quoted assertion and submits the Examiner's characterization of claim 1 is improper. Moreover, Applicant further submits that the Examiner has failed to provide sufficient evidence for the assertions that the combination of features recited in claims 1-20 are "well understood, routine, and conventional" features. (See Office Action: pages 16-17).

Examiner’s response to Argument 1: The Examiner respectfully disagrees with Applicants’ argument, because Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, in addition to the exception, the claims recite "transceiver that communicates over a wireless channel; a memory configured to store instructions; and a processor, configured to execute the instructions; cell sites; network" mentioned in step 2A prong 2; the same "transceiver that communicates over a wireless channel; a memory configured to store instructions; and a processor, configured to execute the instructions; cell sites; network" is now evaluated under step 2B. The additional "transceiver that communicates over a wireless channel; a memory configured to store instructions; and a processor, configured to execute the instructions; cell sites; network" are simply appended to the claimed invention; furthermore, the additional "transceiver that communicates over a wireless channel; a memory configured to store instructions; and a processor, configured to execute the instructions; cell sites; network" are well-understood, routine, conventional machines previously known to the industry, specified at a high level of generality, to the judicial exception; it is merely a generic computer which performs generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984. Buddhikot et al (publication number 20140105134), hereinafter Buddhikot, teaches on par 33 a conventional macro-cell that provides the cellular operator's network; therefore, claimed "cell sites; network" are well-understood, routine, conventional machines previously known to the industry. Dent (patent number 6,526,279), hereinafter Dent, teaches on col 1 lines 35-50: "Although only three cells 24 are shown in FIG. 1, a typical cellular radiotelephone network may comprise hundreds of cells, and may include more than one MTSO 28 and may serve thousands of wireless mobile terminals 22"; therefore, claimed "cell sites; network" are well-understood, routine, conventional machines previously known to the industry. Wolfe et al (publication number 2010/0271994), hereinafter Wolfe, teaches in par 17, in reference to Fig. 1, a wireless transceiver 140 interfacing signals within a controller to and from a communication channel such as a wireless RF channel, a free-space optical channel, or any other such communications channel known in the art. Therefore, claimed "transceiver 

Argument 2: Applicants argue that furthermore, Applicant submits that even if, for the sake of argument, claims 1-20 could be construed as corresponding to an abstract idea under the Step 2A analysis for§ 101 (a point with which Applicant does not agree), Applicant respectfully submits that the claim elements, taken as a whole, amount to significantly more than a judicial exception under Step 2B of the Mayo test. For example, amended claim 1 recites, "predicting a performance impact on the network based on the recommendations for potential new cell site locations," and "selecting network upgrades based on the recommendations for potential new cell site locations, the network demand, and the predicted performance impact." At least these features provided in claim 1 recite significantly more than a mere abstract idea because these additional features: include WWAN upgrades that make improvements to the performance and functionality of the WWAN, in addition to upgrades that may make the best and/or most effective improvements to the performance and/or functionality the WWAN based upon available resources. (See Specification: [0011].) Because these features "improve another 

Examiner’s response to Argument 2: The Examiner respectfully disagrees with Applicants’ argument, because in response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “include WWAN upgrades that make improvements to the performance and functionality of the WWAN, in addition to upgrades that may make the best and/or most effective improvements to the performance and/or functionality the WWAN based upon available resources”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 recite an abstract idea. This judicial exception is not integrated into a practical application, based on the Subject Matter 

    PNG
    media_image1.png
    688
    1256
    media_image1.png
    Greyscale

Step 1 (MPEP 2106.03): Claims 1-20 include claims directed to a process or a machine, which are statutory categories (MPEP 2106); therefore, the answer in step 1 is YES. 
Step 2A prong 1 (MPEP 2106.04): yes, the independent claims recite an abstract idea of a mathematical concept of receiving information associated with an existing network configuration, customer usage, and a network demand; determining candidates for recommendations for locations of potential new cell sites; predicting a performance impact on the network based on the recommendations for potential new cell site locations; and selecting network upgrades (claimed "network upgrades" are very broad; a new pricing plan, for example, may be considered an upgrade); therefore, the answer is YES.
Step 2A prong 2 (MPEP 2106.04): no, the independent claims do not recite additional elements that integrate the exception into a practical application of the exception. The claims describe the concept of receiving information associated with an existing network configuration, customer usage, and a network demand; determining candidates for recommendations for locations of potential new cell sites; predicting a performance impact on the network based on the recommendations for potential new cell site locations; and selecting network upgrades (claimed "network upgrades" are very broad; a new pricing plan, for example, may be considered an upgrade), which corresponds to concepts identified as abstract ideas by the courts, such as Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972), where a procedure for converting binary-coded decimal numerals into pure binary form was identified by the court as being a mathematical concept; analogously in the instant case, the mathematical concept is a conversion of location recommendations into making network upgrades. Therefore, the concept described in claims 1-20 is not meaningfully different than those concepts of converting binary-coded decimal numerals into pure binary, which have been found by the court in Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972) to be an abstract idea. As such, the description in claims 1-20 is an abstract idea. 
Claims 1, 10, 19 recite "transceiver that communicates over a wireless channel; a memory configured to store instructions; and a processor, configured to execute the instructions; cell sites; network", which are recited at a high level of generality – i.e., a generic "transceiver that communicates over a wireless channel; a memory configured to store instructions; and a processor, configured to execute the instructions; cell sites; network", and are recited as performing generic computer functions well known and transceiver that communicates over a wireless channel; a memory configured to store instructions; and a processor, configured to execute the instructions; cell sites; network" do not impose a meaningful limit on the judicial exception. The claim is merely a drafting effort designed to monopolize the above mentioned exception and it generally links the use of the judicial exception to a particular technological environment or field of use, and there is no improvement in technology related to the "transceiver that communicates over a wireless channel; a memory configured to store instructions; and a processor, configured to execute the instructions; cell sites; network". Analogously in Gottschalk v. Benson, see MPEP 2106.04(d), the claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary".
Step 2B (MPEP 2106.05), whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception: in addition to the exception, the claims recite "transceiver that communicates over a wireless channel; a memory configured to store instructions; and a processor, configured to execute the instructions; cell sites; network" mentioned in step 2A prong 2; the same "transceiver that communicates over a wireless channel; a memory configured to store instructions; and a processor, configured to execute the instructions; cell sites; network" is now evaluated under step 2B. The additional "transceiver that communicates over a wireless channel; a memory configured to store instructions; and a processor, configured to execute the instructions; cell sites; network" are simply appended to the claimed invention; furthermore, the additional "transceiver that communicates over a wireless channel; a memory configured to store instructions; and a processor, configured to execute the instructions; cell sites; network" are well-understood, routine, conventional machines previously known to the industry, specified at a high level of generality, to the judicial exception; it is merely a generic computer which performs generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984.
Buddhikot et al (publication number 20140105134), hereinafter Buddhikot, teaches on par 33 a conventional macro-cell that provides the cellular operator's network; therefore, claimed "cell sites; network" are well-understood, routine, conventional machines previously known to the industry.
Dent (patent number 6,526,279), hereinafter Dent, teaches on col 1 lines 35-50: "Although only three cells 24 are shown in FIG. 1, a typical cellular radiotelephone network may comprise hundreds of cells, and may include more than one MTSO 28 and may serve thousands of wireless mobile terminals 22"; therefore, claimed "cell sites; network" are well-understood, routine, conventional machines previously known to the industry.
Wolfe et al (publication number 2010/0271994), hereinafter Wolfe, teaches in par 17, in reference to Fig. 1, a wireless transceiver 140 interfacing signals within a controller to and from a communication channel such as a wireless RF channel, a free-space optical transceiver that communicates over a wireless channel" is a well-understood, routine, conventional machine previously known to the industry.

    PNG
    media_image2.png
    486
    815
    media_image2.png
    Greyscale

Abramson et al (publication number 2009/0191915), hereinafter Abramson, teaches in par 45 a memory which stores the instructions and data used by a processor, in well-known fashion. Therefore, claimed "memory configured to store instructions; and a processor, configured to execute the instructions" is a well-understood, routine, conventional machine previously known to the industry.
Therefore, claims 1, 10, 19 are ineligible also in step 2B. 
Regarding dependent claims 2, 11, 20, these dependent claims recite "identifying bins associated with each sector in the geographical region; and determining, for each sector, inter-site radii between existing cell sites and potential new cell sites", which also describes a mathematical concept as described in the above-mentioned court decision; therefore, these claims are ineligible subject matter under 35 USC 101 for a similar reason as the independent claims.
Regarding dependent claims 3, 12, these dependent claims recite "identifying bins having inter-site radii which are associated with the existing cell sites that serve a largest amount of traffic to determine locations for potential new cell sites; excluding potential new cell sites which are within a predetermined proximity to existing cell sites; and selecting a new cell site associated with bins having the largest amount of traffic", which also describes a mathematical concept as described in the above-mentioned court decision; therefore, these claims are ineligible subject matter under 35 USC 101 for a similar reason as the independent claims.
Regarding dependent claims 4, 13, these dependent claims recite "selecting additional new cell site placements iteratively which exclude overlapping wireless coverage, wherein each additional new cell site placement is associated with reduced traffic for existing cell sites", which also describes a mathematical concept as described in the above-mentioned court decision; therefore, these claims are ineligible subject matter under 35 USC 101 for a similar reason as the independent claims.
Regarding dependent claims 5, 14, these dependent claims recite "wherein the existing network configuration comprises at least one of existing wireless coverage, existing cell site locations, time slot data, or radio resource control (RRC) data", which also describes a mathematical concept as described in the above-mentioned court decision; therefore, these claims are ineligible subject matter under 35 USC 101 for a similar reason as the independent claims.
Regarding dependent claims 6, 15, these dependent claims recite "predicting network settings of new cell sites", which also describes a mathematical concept as ineligible subject matter under 35 USC 101 for a similar reason as the independent claims.
Regarding dependent claims 7, 16, these dependent claims recite "determining an optimal cell site upgrade based on at least one of forecasted capacity triggers, cellular market constraints, operational feasibility constraints, time implementation constraints, site configuration, or available spectrum", which also describes a mathematical concept as described in the above-mentioned court decision; therefore, these claims are ineligible subject matter under 35 USC 101 for a similar reason as the independent claims.
Regarding dependent claims 8, 17, these dependent claims recite "wherein determining the optimal cell site upgrade includes at least one of adding additional transmission paths transmitters, providing additional carriers, improving a cell antenna, providing additional spectrum, or providing an additional cell site", which also describes a mathematical concept as described in the above-mentioned court decision; therefore, these claims are ineligible subject matter under 35 USC 101 for a similar reason as the independent claims.
Regarding dependent claims 9, 18, these dependent claims recite "modeling an offload potential of the potential new cell sites for the sectors within the geographical region of the network", which also describes a mathematical concept as described in the above-mentioned court decision; therefore, these claims are ineligible subject matter under 35 USC 101 for a similar reason as the independent claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Regarding the following excerpt from the independent claims: "determining candidates for recommendations of locations for potential new cell sites corresponding to sectors within a geographical region associated with the network", this phrase renders the claims indefinite, because the requirement is ambiguous, having more than one reasonable interpretation alternatives:
1. determining candidates for recommendations of locations for potential new cell sites, the candidates corresponding to sectors within a geographical region associated with the network; this embodiment is supported in the specification par 14, which establishes a correspondence between claimed "sectors" and claimed "candidates".
2. determining candidates for recommendations of locations for potential new cell sites, the recommendations corresponding to sectors within a geographical region 
3. determining candidates for recommendations of locations for potential new cell sites, the locations corresponding to sectors within a geographical region associated with the network; this embodiment is supported in the specification par 40, which establishes a correspondence between claimed "sectors" and claimed "locations".
4. determining candidates for recommendations of locations for potential new cell sites, the cell sites corresponding to sectors within a geographical region associated with the network; this embodiment is supported in the specification par 30, which establishes a correspondence between claimed "sectors" and claimed "new cell sites".
Without understanding which correspondence the claim requires to the sectors, a person having ordinary skill would not have understood the inventive concept of the claim. Therefore, claims 1-20 are ambiguous, and their metes and bounds are not clearly and precisely defined. For purposes of examination, the broadest reasonable interpretation is alternative 4; the Examiner recommends for the Applicants to use the amendments suggested in the "Examiner's Recommendations" section; however amending the claims as in alternative 4 would overcome the indefiniteness issue; it is also important to amend the terminology of the dependent claims to match the independent claims. Dependent claims 2-9, 11-17, 20 incorporate all limitations of independent claims 1, 10, 19, and are therefore indefinite for the same reasons.


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Claussen (publication number 2006/0223546), hereinafter Claussen, teaches (please refer to Fig. 5) addresses "receiving parameters associated with an existing network configuration" in step 500, determining the base station coordinates, where the coordinates equate to claimed parameters and configuration; step 515 meets claimed "based on customer usage, and a network demand"; step 525 meets the "identifying recommendations for locations of potential new cell sites corresponding to sectors" Claussen Fig. 9 is a 3D chart which can predict the signal attenuation based on cell site locations, i.e. meets the "predicting a performance impact" requirement of the claims.

    PNG
    media_image3.png
    527
    662
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    664
    485
    media_image4.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.20.02. aia Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-10, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Townley et al (Pub. No.: US 2015/0031327), hereinafter Townley, and further in view of Fettweis et al (Pub. No.: US 2010/0232529), hereinafter Fettweis.

Regarding claim 1, Townley teaches a method (please refer to Townley Fig. 6, 7), comprising:
receiving parameters (Townley Fig. 4 step 410, Fig. 6 step 610 and par 31: planning device receives signal information including power output; power output is an example of a parameter) associated with an existing network configuration (Townley Fig. 4 step 410 and par 61: user inputs specifying cell device types and locations), customer usage (Townley Fig. 6 step 610 and par 59: planning device receives time usage information; par 11: time usage information is information that identifies how quickly network information is transmitted between user devices and cell devices), and a network demand (Townley Fig. 6 step 610 and par 59: planning device receives demand information; par 10: demand information is a quantity of network information transmitted between cell devices and user devices during a period of time);

    PNG
    media_image5.png
    101
    690
    media_image5.png
    Greyscale

determining candidates (claimed "determining candidates" equates to Townley's Fig. 7 and par 74, 78: determine a geographic location for a proposed cell device) for recommendations (even though "for recommendations of… within a geographical region associated with the network" is intended use language, Townley teaches in claim 16 "recommending the proposed cell device") of locations for potential new cell sites (there is no difference in meaning between terms used preceding "cell sites" in the claims: "candidate", "potential", "recommendations", "new", are all the same) within a geographical region associated with the network (Fig. 1 and par 12: where a cell device may be placed in a network), wherein the determining is based on the existing network configuration (Townley par 62: planning device 250 determines the proposed cell device based on a location of existing cell devices 230, and based on their height and direction; claimed "network configuration" equates to Townley's cell location, height, and direction) and customer usage (Townley Fig. 7 and par 74, 78: planning device 250 determines a location for proposed cell device 230 where the time usage is below a threshold value; also Fig. 6 step 620 and par 60: determining a proposed cell device based on the time usage information);

    PNG
    media_image6.png
    498
    671
    media_image6.png
    Greyscale
 
predicting (claimed step of "predicting" is met by "planning" in Townley par 67, where Townley's planning device makes determinations about interference based on a non-existent, proposed cell) a performance impact on the network based on the recommendations for potential new cell site locations (claimed "performance impact" equates to interference in Townley Fig. 6 step 630 and par 67: planning device 250 determines how much the signal from proposed cell device 230 may interfere with the signal from the set of existing cell devices 230; claimed "performance impact" equates to "proposed signal quality" and "proposed delivered throughput" experienced by users in Townley par 71, determined by planning device 250 based on a proposed cell device 230); and 
selecting network upgrades (broadly claimed "network upgrades" equate to determinations made by an engineer in Townley Fig. 7 step 750 and par 80: proposed cell site locations, types, height, and direction) based on the Townley Fig. 7 step 720 and par 78: geographic location of proposed cell device 230), the network demand (Townley Fig. 7 step 710 and par 78: planning device 250 receives demand information), and the predicted performance impact (claimed "predicted performance impact" equates to interference in Townley Fig. 6 step 630 and par 67: planning device 250 determines how much the signal from proposed cell device 230 may interfere with the signal from the set of existing cell devices 230; claimed "performance impact" equates to "proposed signal quality" and "proposed delivered throughput" experienced by users in Townley par 71, determined by planning device 250 based on a proposed cell device 230).
Townley does not explicitly teach claimed "corresponding to sectors".
Fettweis teaches (please refer to Fettweis Fig. 9A) locations for potential new cell sites (Fettweis par 49: "candidate positions of optional sites for site selection purposes") corresponding to sectors (Fettweis par 49: "sectors of base stations which cover the planning/optimizing area"; par 5: define the configuration of the radio access network in terms of the number of sectors per base station; Fig. 9A represents cell site sectors).

    PNG
    media_image7.png
    383
    551
    media_image7.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley, by planning candidate positions of optional sites for site selection purposes, and by defining the configuration of the radio access network in terms of the number of sectors per base station, as suggested by Fettweis, in order to perform optimization of a radio access network, enhancing metrics such as the dissipated traffic per sector, the predicted traffic volume per sector, the maximum predictable cost and revenue, principally in areas of high traffic density, and in order to select an optimum position for a base station from a set of candidate positions (Fettweis par 6, 7).

Regarding claim 5, Townley teaches wherein the existing network configuration (Townley Fig. 4 step 410 and par 61: user inputs specifying cell device types and locations) comprises at least one of existing wireless coverage, existing cell site locations (Townley Fig. 4 step 410 and par 61: user inputs specifying cell device types and locations), time slot data, or radio resource control (RRC) data.

Regarding claim 6, Townley teaches further comprising: predicting network settings of new cell sites (Townley Fig. 7 step 750 and par 80: proposed cell site locations, types, height, and direction).

Regarding claim 7, Townley teaches wherein selecting network upgrades (broadly claimed "network upgrades" equate to determinations made by an engineer in Townley Fig. 7 step 750 and par 80: proposed cell site locations, types, height, and direction) comprises: determining an optimal cell site upgrade (claimed "optimal cell site upgrade" equates to determinations made by an engineer in Townley Fig. 7 step 750 and par 80: proposed cell site locations, types, height, and direction) based on at least one of forecasted capacity triggers, cellular market constraints, operational feasibility constraints, time implementation constraints, site configuration (claimed "site configuration" equates to cell location, height, and direction at the end of Townley par 62), or available spectrum.

Regarding claim 8, Townley teaches wherein determining an optimal cell site upgrade (broadly claimed "optimal cell site upgrade" equates to determinations made by an engineer in Townley Fig. 7 step 750 and par 80: proposed cell site locations, types, height, and direction) includes at least one of adding additional transmission paths transmitters, providing additional carriers, improving a cell antenna, providing additional spectrum, or providing an additional cell site (Townley Fig. 7 step 750 and par 80: proposed cell site).

Regarding claim 9, Townley teaches wherein predicting the performance impact (Townley Fig. 6 step 630 and par 67: planning device 250 determines how much the signal from proposed cell device 230 may interfere with the signal from the set of existing cell devices 230) further comprises: modeling an offload potential of the potential new cell sites (Townley par 74: planning device 250 displays a location of proposed cell device 230 and a quantity of network information processed by proposed cell device 230, i.e., load) for the sectors within the geographical region of the network (Fig. 1 and par 12: where a cell device may be placed in a network).

Regarding claim 10, Townley teaches a device (Townley Fig. 3 device 300), comprising: 
a transceiver that communicates over a wireless channel (Townley Fig. 3 communication interface 360, par 25: transceiver to communicate via a wireless connection); 
a memory configured to store instructions (Townley Fig. 3 memory 330); and a processor (Townley Fig. 3 memory 330, processor 320, par 23: instructions stored in memory and executed by the processor), coupled to the transceiver and the memory (Townley Fig. 3 communication interface 360, memory 330), wherein the processor is configured to execute the instructions stored in the memory (Townley Fig. 3 memory 330, processor 320, par 23: instructions stored in memory and executed by the processor) to: 
receive parameters (Townley Fig. 4 step 410, Fig. 6 step 610 and par 31: planning device receives signal information including power output; power output is an example of a parameter) associated with an existing network configuration (Townley Fig. 4 step 410 and par 61: user inputs specifying cell device types and locations), customer usage (Townley Fig. 6 step 610 and par 59: planning device receives time usage information; par 11: time usage information is information that identifies how quickly network information is transmitted between user devices and cell devices), and a network demand (Townley Fig. 6 step 610 and par 59: planning device receives demand information; par 10: demand information is a quantity of network information transmitted between cell devices and user devices during a period of time);

    PNG
    media_image5.png
    101
    690
    media_image5.png
    Greyscale

determine candidates (claimed "determining candidates" equates to Townley's Fig. 7 and par 74, 78: determine a geographic location for a proposed cell device) for recommendations (even though "for recommendations of… within a geographical region associated with the network" is intended use language, Townley teaches in claim 16 "recommending the proposed cell device") of locations for potential new cell sites (there is no difference in meaning between terms used preceding "cell sites" in the claims: "candidate", "potential", "recommendations", "new", are all the same) within a geographical region associated with the network (Fig. 1 and par 12: where a cell device may be placed in a network), wherein the determining is based on the existing network configuration (Townley par 62: planning device 250 determines the proposed cell device based on a location of existing cell devices 230, and based on their height and direction; claimed "network configuration" equates to Townley's cell location, height, and direction) and customer usage (Townley Fig. 7 and par 74, 78: planning device 250 determines a location for proposed cell device 230 where the time usage is below a threshold value; also Fig. 6 step 620 and par 60: determining a proposed cell device based on the time usage information);

    PNG
    media_image6.png
    498
    671
    media_image6.png
    Greyscale
 
predict (claimed step of "predicting" is met by "planning" in Townley par 67, where Townley's planning device makes determinations about interference based on a non-existent, proposed cell) a performance impact on the network based on the recommendations for potential new cell site locations (claimed "performance impact" equates to interference in Townley Fig. 6 step 630 and par 67: planning device 250 determines how much the signal from proposed cell device 230 may interfere with the signal from the set of existing cell devices 230; claimed "performance impact" equates to "proposed signal quality" and "proposed delivered throughput" experienced by users in Townley par 71, determined by planning device 250 based on a proposed cell device 230); and 
broadly claimed "network upgrades" equate to determinations made by an engineer in Townley Fig. 7 step 750 and par 80: proposed cell site locations, types, height, and direction) based on the recommendations for potential new cell site locations (Townley Fig. 7 step 720 and par 78: geographic location of proposed cell device 230), the network demand (Townley Fig. 7 step 710 and par 78: planning device 250 receives demand information), and the predicted performance impact (claimed "predicted performance impact" equates to interference in Townley Fig. 6 step 630 and par 67: planning device 250 determines how much the signal from proposed cell device 230 may interfere with the signal from the set of existing cell devices 230; claimed "performance impact" equates to "proposed signal quality" and "proposed delivered throughput" experienced by users in Townley par 71, determined by planning device 250 based on a proposed cell device 230).
Townley does not explicitly teach claimed "corresponding to sectors".
Fettweis teaches (please refer to Fettweis Fig. 9A) locations for potential new cell sites (Fettweis par 49: "candidate positions of optional sites for site selection purposes") corresponding to sectors (Fettweis par 49: "sectors of base stations which cover the planning/optimizing area"; par 5: define the configuration of the radio access network in terms of the number of sectors per base station; Fig. 9A represents cell site sectors).

    PNG
    media_image7.png
    383
    551
    media_image7.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley, by planning candidate positions of optional sites for site selection purposes, and by defining the configuration of the radio access network in terms of the number of sectors per base station, as suggested by Fettweis, in order to perform optimization of a radio access network, enhancing metrics such as the dissipated traffic per sector, the predicted traffic volume per sector, the maximum predictable cost and revenue, principally in areas of high traffic density, and in order to select an optimum position for a base station from a set of candidate positions (Fettweis par 6, 7).

Regarding claim 14, Townley teaches wherein the existing network configuration (Townley Fig. 4 step 410 and par 61: user inputs specifying cell device types and locations) comprises at least one of existing wireless coverage, existing cell site locations (Townley Fig. 4 step 410 and par 61: user inputs specifying cell device types and locations), time slot data, or radio resource control (RRC) data.  

Regarding claim 15, Townley teaches wherein instructions cause the processor to (Townley Fig. 3 memory 330, processor 320, par 23: instructions stored in memory and executed by the processor) predict network settings of new cell sites (Townley Fig. 7 step 750 and par 80: proposed cell site locations, types, height, and direction).

Regarding claim 16, Townley teaches wherein instructions to select network upgrades (broadly claimed "network upgrades" equate to determinations made by an engineer in Townley Fig. 7 step 750 and par 80: proposed cell site locations, types, height, and direction) further causes the processor to (Townley Fig. 3 memory 330, processor 320, par 23: instructions stored in memory and executed by the processor): determine an optimal cell site upgrade (claimed "optimal cell site upgrade" equates to determinations made by an engineer in Townley Fig. 7 step 750 and par 80: proposed cell site locations, types, height, and direction) based on at least one of forecasted capacity triggers, cellular market constraints, operational feasibility constraints, time implementation constraints, site configuration (claimed "site configuration" equates to cell location, height, and direction at the end of Townley par 62), or available spectrum.  

Regarding claim 17, Townley teaches wherein determining the optimal cell site upgrade (broadly claimed "optimal cell site upgrade" equates to determinations made by an engineer in Townley Fig. 7 step 750 and par 80: proposed cell site locations, types, height, and direction) includes at least one of adding additional Townley Fig. 7 step 750 and par 80: proposed cell site).

Regarding claim 18, Townley teaches wherein the instructions to predict the performance impact (Townley Fig. 6 step 630 and par 67: planning device 250 determines how much the signal from proposed cell device 230 may interfere with the signal from the set of existing cell devices 230) causes the processor to (Townley Fig. 3 memory 330, processor 320, par 23: instructions stored in memory and executed by the processor): model an offload potential of the potential new cell sites (Townley par 74: planning device 250 displays a location of proposed cell device 230 and a quantity of network information processed by proposed cell device 230, i.e., load) for the sectors within the geographical region of the network (Fig. 1 and par 12: where a cell device may be placed in a network).

Regarding claim 19, Townley teaches a non-transitory computer-readable medium (Townley Fig. 3 memory 330) comprising instructions, which, when executed by a processor (Townley Fig. 3 memory 330, processor 320, par 23: instructions stored in memory and executed by the processor), cause the processor to: 
receive parameters (Townley Fig. 4 step 410, Fig. 6 step 610 and par 31: planning device receives signal information including power output; power output is an example of a parameter) associated with an existing network configuration (Townley Fig. 4 step 410 and par 61: user inputs specifying cell device types and locations), customer usage (Townley Fig. 6 step 610 and par 59: planning device receives time usage information; par 11: time usage information is information that identifies how quickly network information is transmitted between user devices and cell devices), and a network demand (Townley Fig. 6 step 610 and par 59: planning device receives demand information; par 10: demand information is a quantity of network information transmitted between cell devices and user devices during a period of time);

    PNG
    media_image5.png
    101
    690
    media_image5.png
    Greyscale

determine candidates (claimed "determining candidates" equates to Townley's Fig. 7 and par 74, 78: determine a geographic location for a proposed cell device) for recommendations (even though "for recommendations of… within a geographical region associated with the network" is intended use language, Townley teaches in claim 16 "recommending the proposed cell device") of locations for potential new cell sites (there is no difference in meaning between terms used preceding "cell sites" in the claims: "candidate", "potential", "recommendations", "new", are all the same) within a geographical region associated with the network (Fig. 1 and par 12: where a cell device may be placed in a network), wherein the determining is based on the existing network configuration (Townley par 62: planning device 250 determines the proposed cell device based on a location of existing cell devices 230, and based on their height and direction; claimed "network configuration" equates to Townley's cell location, height, and direction) and customer usage (Townley Fig. 7 and par 74, 78: planning device 250 determines a location for proposed cell device 230 where the time usage is below a threshold value; also Fig. 6 step 620 and par 60: determining a proposed cell device based on the time usage information);

    PNG
    media_image6.png
    498
    671
    media_image6.png
    Greyscale
 
predict (claimed step of "predicting" is met by "planning" in Townley par 67, where Townley's planning device makes determinations about interference based on a non-existent, proposed cell) a performance impact on the network based on the recommendations for potential new cell site locations (claimed "performance impact" equates to interference in Townley Fig. 6 step 630 and par 67: planning device 250 determines how much the signal from proposed cell device 230 may interfere with the signal from the set of existing cell devices 230; claimed "performance impact" equates to "proposed signal quality" and "proposed delivered throughput" experienced by users in Townley par 71, determined by planning device 250 based on a proposed cell device 230); and 
select network upgrades (broadly claimed "network upgrades" equate to determinations made by an engineer in Townley Fig. 7 step 750 and par 80: proposed cell site locations, types, height, and direction) based on the recommendations for potential new cell site locations (Townley Fig. 7 step 720 and par 78: geographic location of proposed cell device 230), the network demand (Townley Fig. 7 step 710 and par 78: planning device 250 receives demand information), and the predicted performance impact (claimed "predicted performance impact" equates to interference in Townley Fig. 6 step 630 and par 67: planning device 250 determines how much the signal from proposed cell device 230 may interfere with the signal from the set of existing cell devices 230; claimed "performance impact" equates to "proposed signal quality" and "proposed delivered throughput" experienced by users in Townley par 71, determined by planning device 250 based on a proposed cell device 230).
Townley does not explicitly teach claimed "corresponding to sectors".
Fettweis teaches (please refer to Fettweis Fig. 9A) locations for potential new cell sites (Fettweis par 49: "candidate positions of optional sites for site selection purposes") corresponding to sectors (Fettweis par 49: "sectors of base stations which cover the planning/optimizing area"; par 5: define the configuration of the radio access network in terms of the number of sectors per base station; Fig. 9A represents cell site sectors).

    PNG
    media_image7.png
    383
    551
    media_image7.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley, by planning candidate positions of optional sites for site selection purposes, and by defining the configuration of the radio access network in terms of the number of sectors per base station, as suggested by Fettweis, in order to perform optimization of a radio access network, enhancing metrics such as the dissipated traffic per sector, the predicted traffic volume per sector, the maximum predictable cost and revenue, principally in areas of high traffic density, and in order to select an optimum position for a base station from a set of candidate positions (Fettweis par 6, 7).

Claims 2, 3, 11, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Townley, in view of Fettweis, and further in view of Kauser et al (international publication number WO2010/017219A2), hereinafter Kauser.

Regarding claim 2, Townley does not explicitly teach claimed "identifying bins associated with each sector in the geographical region; and determining, for each sector, inter-site radii between existing cell sites and potential new cell sites".
Fettweis teaches (please refer to Fettweis Fig. 9A) identifying bins associated with each sector (Fettweis par 98: a sector antenna with a 3 dB angle of 65 degree, and a spatial bin derived therefrom) in the geographical region (Fettweis par 22: geographical profile of the area).

    PNG
    media_image7.png
    383
    551
    media_image7.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley, by planning candidate positions of optional sites for site selection purposes, and by defining the configuration of the radio access network in terms of the number of sectors per base station, and by deriving special bins from sector antennae, as suggested by Fettweis, in order to perform optimization of a radio access network, enhancing metrics such as the dissipated traffic per sector, the predicted traffic volume per sector, the maximum predictable cost and revenue, principally in areas of high traffic density, and in order to select an optimum position for a base station from a set of candidate positions (Fettweis par 6, 7).
Townley as modified does not explicitly teach claimed "determining, for each sector, inter-site radii between existing cell sites and potential new cell sites".
Kauser teaches (please refer to Kauser Fig. 15) determining, for each sector (Kauser page 26 lines 20-30 in reference to Fig. 15: cellular network 400 includes a plurality of hexagonally shaped cells 410 each including three sectors), inter-site radii (Kauser Fig. 15: see lines connecting base stations 102, also illustrated in Fig. 16) between existing cell sites (Kauser Fig. 13 base stations 102) and potential new cell sites (Kauser page 22 lines 9, 10: base stations constructed).

    PNG
    media_image8.png
    448
    381
    media_image8.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by including, in the cellular network, a plurality of hexagonally shaped cells 410 each including three sectors, and by BS 102 having hexagonal range of coverage, or by using square shaped cells, as suggested by Kauser, in order to provide a method of deploying channels using overlapping channels and a novel reuse strategy, which is capable of providing significant benefits over existing channel spacing and reuse Kauser page 4 lines 1-10).

Regarding claim 3, Townley does not explicitly teach claimed "identifying bins having inter-site radii which are associated with the existing cell sites that serve a largest amount of traffic to determine locations for potential new cell sites; excluding potential new cell sites which are within a predetermined proximity to existing cell sites; and selecting a new cell site associated with bins having the largest amount of traffic".
Fettweis teaches (please refer to Fettweis Fig. 9A) identifying bins having inter-site radii (Fettweis Fig. 9A shows triangular-shaped bins; par 109: path finding between two multi-antennas; the multi-antennas are located at the base stations; claimed "inter-site radii" equate to Fettweis' paths) which are associated with the existing cell sites that serve a largest amount of traffic (Fettweis par 7: "areas of high traffic density") to determine locations for potential new cell sites (Fettweis par 49: "candidate positions of optional sites for site selection purposes"); selecting a new cell site (Fettweis par 49: "candidate positions of optional sites for site selection purposes") associated with bins (Fettweis par 101: spatial bins are defined by an acute, and optionally tilted pyramid, the peak of which is arranged at the 3D center of the multi-antenna; the multi-antenna operate at a base station) having the largest amount of traffic (Fettweis par 7: "areas of high traffic density").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley, by planning candidate positions of optional sites for site selection purposes, and by as suggested by Fettweis, in order to perform optimization of a radio access network, enhancing metrics such as the dissipated traffic per sector, the predicted traffic volume per sector, the maximum predictable cost and revenue, principally in areas of high traffic density, and in order to select an optimum position for a base station from a set of candidate positions (Fettweis par 6, 7).
Townley as modified does not explicitly teach claimed "excluding potential new cell sites which are within a predetermined proximity to existing cell sites".
Kauser teaches excluding potential new cell sites (Kauser page 22 lines 9, 10: base stations constructed) which are within a predetermined proximity to existing cell sites (Kauser Fig. 13 base stations 102, each base station 102 is located on a vertex of an hexagon, which excludes any base station from being at a smaller distance from another base station).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by including, in the cellular network, a plurality of hexagonally shaped cells 410 each including three sectors, and by BS 102 having hexagonal range of coverage, or by using square shaped cells as suggested by Kauser, in order to provide a method of deploying channels using overlapping channels and a novel reuse strategy, which is Kauser page 4 lines 1-10).

Regarding claim 11, Townley does not explicitly teach claimed "identify bins associated with each sector in the geographical region; and determine, for each sector, inter-site radii between existing cell sites and potential new cell sites".
Fettweis teaches (please refer to Fettweis Fig. 9A) identify bins associated with each sector (Fettweis par 98: a sector antenna with a 3 dB angle of 65 degree, and a spatial bin derived therefrom) in the geographical region (Fettweis par 22: geographical profile of the area).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley, by planning candidate positions of optional sites for site selection purposes, and by defining the configuration of the radio access network in terms of the number of sectors per base station, and by deriving special bins from sector antennae, as suggested by Fettweis, in order to perform optimization of a radio access network, enhancing metrics such as the dissipated traffic per sector, the predicted traffic volume per sector, the maximum predictable cost and revenue, principally in areas of high traffic density, and in order to select an optimum position for a base station from a set of candidate positions (Fettweis par 6, 7).
Townley as modified does not explicitly teach claimed "determine, for each sector, inter-site radii between existing cell sites and potential new cell sites".
Kauser teaches (please refer to Kauser Fig. 15) determine, for each sector (Kauser page 26 lines 20-30 in reference to Fig. 15: cellular network 400 includes a plurality of hexagonally shaped cells 410 each including three sectors), inter-site radii (Kauser Fig. 15: see lines connecting base stations 102, also illustrated in Fig. 16) between existing cell sites (Kauser Fig. 13 base stations 102) and potential new cell sites (Kauser page 22 lines 9, 10: base stations constructed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by including, in the cellular network, a plurality of hexagonally shaped cells 410 each including three sectors, and by BS 102 having hexagonal range of coverage, or by using square shaped cells, as suggested by Kauser, in order to provide a method of deploying channels using overlapping channels and a novel reuse strategy, which is capable of providing significant benefits over existing channel spacing and reuse schemes, while enabling flexible system configurations that maximize spectral efficiency (Kauser page 4 lines 1-10).

Regarding claim 12, Townley does not explicitly teach claimed "identify bins having inter-site radii which are associated with the existing cell sites that serve a largest amount of traffic to determine locations for potential new cell sites; exclude potential new cell sites which are within a predetermined proximity to existing cell sites; and select a new cell site associated with bins having the largest amount of traffic".
Fettweis teaches (please refer to Fettweis Fig. 9A) identify bins having inter-site radii (Fettweis Fig. 9A shows triangular-shaped bins; par 109: path finding between two multi-antennas; the multi-antennas are located at the base stations; claimed "inter-site radii" equate to Fettweis' paths) which are associated with the existing cell sites that serve a largest amount of traffic (Fettweis par 7: "areas of high traffic density") to determine locations for potential new cell sites (Fettweis par 49: "candidate positions of optional sites for site selection purposes"); select a new cell site (Fettweis par 49: "candidate positions of optional sites for site selection purposes") associated with bins (Fettweis par 101: spatial bins are defined by an acute, and optionally tilted pyramid, the peak of which is arranged at the 3D center of the multi-antenna; the multi-antenna operate at a base station) having the largest amount of traffic (Fettweis par 7: "areas of high traffic density").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley, by planning candidate positions of optional sites for site selection purposes, and by defining the configuration of the radio access network in terms of the number of sectors per base station, and by addressing areas of high traffic density, and by defining spatial bins by an acute, and optionally tilted pyramid, the peak of which is arranged at the 3D center of the multi-antenna, the multi-antenna operating at a base station, and by performing ray tracing limited to path finding between two multi-antennas, as suggested by Fettweis, in order to perform optimization of a radio access network, enhancing metrics such as the dissipated traffic per sector, the predicted traffic volume per sector, the maximum predictable cost and revenue, principally in areas of high traffic density, and in order to select an optimum position for a base station from a set of candidate positions (Fettweis par 6, 7).
Townley as modified does not explicitly teach claimed "exclude potential new cell sites which are within a predetermined proximity to existing cell sites".
Kauser teaches exclude potential new cell sites (Kauser page 22 lines 9, 10: base stations constructed) which are within a predetermined proximity to existing cell sites (Kauser Fig. 13 base stations 102, each base station 102 is located on a vertex of an hexagon, which excludes any base station from being at a smaller distance from another base station).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by including, in the cellular network, a plurality of hexagonally shaped cells 410 each including three sectors, and by BS 102 having hexagonal range of coverage, or by using square shaped cells as suggested by Kauser, in order to provide a method of deploying channels using overlapping channels and a novel reuse strategy, which is capable of providing significant benefits over existing channel spacing and reuse schemes, while enabling flexible system configurations that maximize spectral efficiency (Kauser page 4 lines 1-10).

Regarding claim 20, Townley does not explicitly teach claimed "identify bins associated with each sector in the geographical region; and determine, for each sector, inter-site radii between existing cell sites and potential new cell sites".
Fettweis teaches (please refer to Fettweis Fig. 9A) identify bins associated with each sector (Fettweis par 98: a sector antenna with a 3 dB angle of 65 degree, and a spatial bin derived therefrom) in the geographical region (Fettweis par 22: geographical profile of the area).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley, by planning candidate positions of optional sites for site selection purposes, and by defining the configuration of the radio access network in terms of the number of sectors per base station, and by deriving special bins from sector antennae, as suggested by Fettweis, in order to perform optimization of a radio access network, enhancing metrics such as the dissipated traffic per sector, the predicted traffic volume per sector, the maximum predictable cost and revenue, principally in areas of high traffic density, and in order to select an optimum position for a base station from a set of candidate positions (Fettweis par 6, 7).
Townley as modified does not explicitly teach claimed "determine, for each sector, inter-site radii between existing cell sites and potential new cell sites".
Kauser teaches (please refer to Kauser Fig. 15) determine, for each sector (Kauser page 26 lines 20-30 in reference to Fig. 15: cellular network 400 includes a plurality of hexagonally shaped cells 410 each including three sectors), inter-site radii (Kauser Fig. 15: see lines connecting base stations 102, also illustrated in Fig. 16) between existing cell sites (Kauser Fig. 13 base stations 102) and potential new cell sites (Kauser page 22 lines 9, 10: base stations constructed).

    PNG
    media_image8.png
    448
    381
    media_image8.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by including, in the cellular network, a plurality of hexagonally shaped cells 410 each including three sectors, and by BS 102 having hexagonal range of coverage, or by using square shaped cells, as suggested by Kauser, in order to provide a method of deploying channels using overlapping channels and a novel reuse strategy, which is capable of providing significant benefits over existing channel spacing and reuse schemes, while enabling flexible system configurations that maximize spectral efficiency (Kauser page 4 lines 1-10).

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Townley, in view of Fettweis, in view of Kauser, and further in view of Gacanin (publication number EP 3068176), hereinafter Gacanin.

Regarding claim 4, Townley as modified does not explicitly teach claimed "selecting additional new cell site placements iteratively which exclude overlapping wireless coverage, wherein each additional new cell site placement is associated with reduced traffic for existing cell sites".
Gacanin teaches selecting additional new cell site placements iteratively (Gacanin par 24: this process of collection of load information and adjustment of coverage is done iteratively) which exclude overlapping wireless coverage (Gacanin Fig. 7A, the coverages of Femto 1 and Femto 3 do not overlap), wherein each additional new cell site placement is associated with reduced traffic for existing cell sites (Gacanin par 24: suitable candidate neighbor cells are then identified and their power is increased in order to offload users from the highly loaded cells).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by identifying suitable candidate neighbor cells, and increasing their power in order to offload users from the highly loaded cells, and by implementing a process of collection of load information and adjustment of coverage which is done iteratively, as suggested by Gacanin, in order to provide a multi-vendor optimization method for femtocell networks wherein cell overload can be prevented (Gacanin par 5).

Regarding claim 13, Townley as modified does not explicitly teach claimed "select additional new cell site placements iteratively which exclude overlapping wireless 
Gacanin teaches to select additional new cell site placements iteratively (Gacanin par 24: this process of collection of load information and adjustment of coverage is done iteratively) which exclude overlapping wireless coverage (Gacanin Fig. 7A, the coverages of Femto 1 and Femto 3 do not overlap), wherein each additional new cell site placement is associated with reduced traffic for existing cell sites (Gacanin par 24: suitable candidate neighbor cells are then identified and their power is increased in order to offload users from the highly loaded cells).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Townley as modified, by identifying suitable candidate neighbor cells, and increasing their power in order to offload users from the highly loaded cells, and by implementing a process of collection of load information and adjustment of coverage which is done iteratively, as suggested by Gacanin, in order to provide a multi-vendor optimization method for femtocell networks wherein cell overload can be prevented (Gacanin par 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
/RONALD EISNER/
Primary Examiner, Art Unit 2644